Name: COMMISSION REGULATION (EEC) No 1668/93 of 29 June 1993 amending Regulations (EEC) No 3477/92 and (EEC) 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco
 Type: Regulation
 Subject Matter: Europe;  civil law;  consumption;  plant product
 Date Published: nan

 30 . 6. 93 Official Journal of the European Communities No L 158/27 COMMISSION REGULATION (EEC) No 1668/93 of 29 June 1993 amending Regulations (EEC) No 3477/92 and (EEC) 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 3477/92 is hereby amended as follows : Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 7 and 11 thereof, Article 1 1 (3), last sentence, is replaced by : 'However, for the 1993 harvest, Greece and Italy are hereby authorized to extend the 1 May time limit to 1 1 June.' Whereas Italy and Greece are faced with administrative difficulties in implementing the provisions of Commis ­ sion Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (2), as last amended by Regulation (EEC) No 1082/93 (3); whereas, for the 1993 harvest, provision should therefore be made to introduce a facility whereby those Member States can extend the dates laid down in Regulation (EEC) No 3478/92 for conclu ­ ding and registering the cultivation contracts ; whereas this same facilty must also be granted for the lodging and registering of cultivation declarations ; Article 2 Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . Article 3 ( 1 ), last sentence is replaced by : 'For the 1993 harvest, Greece and Italy are hereby authorized to extend the 14 April and 10 May time limits to 25 May and 21 June respectively.' ; 2. Article 3 (2), last sentence is replaced by : 'However, for the 1993 harvest, Greece and Italy are hereby authorized to extend the 1 and 20 May time limits to 11 and 30 June respectively.'; 3 . Article 5a ( 1 ), last sentence is replaced by : 'However, Greece and Italy are hereby authorized to extend the 14 April time limit to 25 May.' ; 4 . Article 5a (4), last sentence is replaced by : 'However, Greece and Italy are hereby authorized to extend the 1 May time limit to 11 June.' Whereas Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (4), as last amended by Regulation (EEC) No 1082/93, should also be amended as regards the final date for the second issue of unused cultivation certificates or production quota statements ; Whereas the operations in question must be carried out as quickly as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 14 May 1993. O OJ No L 215, 30. 7. 1992, p. 70 . 0 OJ No L 351 , 2. 12. 1992, p. 17. O OJ No L 110, 4. 5. 1993, p . 13 . (4) OJ No L 351 , 2. 12. 1992, p. 11 . No L 158/28 Official Journal of the European Communities 30 . 6 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission